DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 29 are objected to because of the following informalities:  
“data structure;” should be --data structure.--(claim 22, line 6), and
“claim 1” should be --claim 21-- (claim 29, line 1).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-29 and 39-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "the out of stock condition" in line 9.  Claim 39 recites the limitation “the out of stock condition” in line 8.  There is insufficient antecedent basis for this limitation in the claims. Claims 22-29 and 40 are rejected under 35 USC 112 (b) for being dependent on a rejected claim under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 21-40 are directed to receiving information about an out of stock item, determining a cause of the out of stock condition, predicting an out of stock condition, contacting a supplier, ordering the out of stock item and monitoring status of the order, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 30 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
 	A method for determining a cause of out of stock condition, comprising: 
receiving information associated with an out of stock item from a system storing information associated with items in a fulfillment center, the information collected over an extended period; 
determining a cause of the out of stock condition by running a decision tree against the received information, the decision tree includes one or more conditions selected from a low forecast for purchasing the out of stock item, an unexecuted purchase order, an unreceived purchase order by a supplier, a failure from a supplier to deliver an ordered amount of the out of stock item, a defect with the out of stock item, and a canceled purchase order;
predicting an out of stock condition of the item based on the determined cause; 
ordering, based on the prediction, one or more of the out of stock item from a supplier; and 
monitoring the status of the order.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a system” and “a fulfillment center”, nothing in the claim element precludes the step from practically performed in the mind or a method of organized human activity. For example, but for the “system” and “fulfillment center” language, “receiving information associated with an out of stock item … storing information associated with items .., the information collected over an extended period” and “ordering, based on the prediction, one or more of the out of stock item from a supplier” in the context of this claim encompasses certain methods of organizing human activity. If the determining a cause of the out of stock condition by running a decision tree against the received information, the decision tree includes one or more conditions selected from a low forecast for purchasing the out of stock item, an unexecuted purchase order, an unreceived purchase order by a supplier, a failure from a supplier to deliver an ordered amount of the out of stock item, a defect with the out of stock item, and a canceled purchase order”, “predicting an out of stock condition of the item based on the determined cause” and “monitoring the status of the order” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.


Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – “system” and “fulfillment center”.  The “system” and “fulfillment center” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere 
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“one or more memory devices;
“one or more processors”
“system” and 
“fulfillment center”
Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0110 of United States Patent Application Publication No. 2007/0061210 A1 to Chen et al. (“Chen”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0061210 A1 to Chen et al. (“Chen”) in view of United States Patent Application Publication No. 2005/0172027 A1 to Castellanos et al. (“Castellanos”) and Canadian Publication No. CA 2 258 903 A1 to Menard et al. (“Menard”).

As per claims 21 and 30, the claimed subject matter that is met by Chen includes:
a system, comprising (Chen: Abstract): 
one or more memory devices storing instructions (Chen: ¶ 0090); 
one or more processors configured to execute the instructions to perform operations comprising (Chen: ¶ 0090): 
receiving information associated with an out of stock item from a system storing information associated with items in a fulfillment center, the information collected over an extended period (Chen: ¶ 0039); 
determining a cause of the out of stock condition, by including one or more conditions selected from a low forecast for purchasing the out of stock item, an unexecuted purchase order, an unreceived purchase order by a supplier, a failure from a supplier to deliver an ordered amount of the out of stock item, a defect with the out of stock item, and a canceled purchase order (Chen: ¶¶ 0040-0051); 
predicting an out of stock condition of the item based on the determined cause (Chen: ¶ 0061-0069); 
.

The claimed subject matter that is met by Castellanos includes:
running a decision tree against the received information (Castellanos: ¶¶ 0070-0073, 0088 and Figs. 4 and 5).
Chen teaches a system and method for predicting out of stock conditions. Castellanos teaches a comparable system and method for predicting out of stock conditions that was improved in the same way as the claimed invention. Castellanos offers the embodiment of running a decision tree against the received information. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the decision tree as disclosed by Castellanos to the formulas as taught by Chen for the predicted result of improved systems and methods for predicting out of stock conditions. No additional findings are seen to be necessary. 
Chen and Castellanos fail to specifically teach 2.) contacting, based on the prediction, a supplier of the out of stock item to order one or more items of the out of stock item; 3.) ordering the one or more items of the out of stock item from the supplier; and 4.) monitoring the status of the order. The Examiner provides Menard to teach and disclose this claimed feature.
The claimed subject matter that is met by Menard includes:

ordering the one or more items of the out of stock item from the supplier (Menard: pg. 7, lines 1-5 and 11-16 and pg. 8, lines 29-34 and Figs. 7 and 8); and 
monitoring the status of the order (Menard: pg. 7, lines 1-5 and 11-16 and pg. 8, lines 29-34 and Figs. 7 and 8);
Chen and Castellanos teaches inventory monitoring systems and methods. Menard teaches a comparable inventory monitoring systems and methods that was improved in the same way as the claimed invention. Menard offers the embodiment of contacting, based on the prediction, a supplier of the out of stock item to order one or more items of the out of stock item; ordering the one or more items of the out of stock item from the supplier; and monitoring the status of the order. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the ordering processes as disclosed by Menard to the inventory monitoring systems and methods as taught by Chen and Castellanos for the predicted result of improved inventory monitoring systems and methods. No additional findings are seen to be necessary. 

As per claims 22 and 31, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein determining a cause of the out of stock condition by running a decision tree comprises: measuring a purity for each of the one or more conditions; choosing from the one or 
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
As per claims 23 and 32, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein determining a cause of the out of stock condition by running a decision tree further comprises: repeating measuring a purity for each remaining condition and choosing a condition with the highest purity to form a sub-divided branch based on the chosen condition until all conditions split the decision tree into branches; and determining a cause of out of stock condition by finding a condition forming the longest path from a root of the decision tree (Castellanos: ¶¶ 0070-0073, 0084, 0088 and Figs. 4 and 5).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
As per claims 24 and 33, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein the operations further comprise limiting a number of conditions for measuring a purity (Castellanos: ¶¶ 0089-0092 and Fig. 6).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
25 and 34, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein the purity provides a certainty about whether an item is out of stock or not after a condition splits a decision tree (Castellanos: ¶¶ 0070-0073, 0084, 0088 and Figs. 4 and 5).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
As per claims 26 and 35, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein the purity is symmetric (Castellanos: ¶¶ 0070-0073, 0084, 0088 and Figs. 4 and 5).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
As per claims 27 and 36, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein the one or more processors are further configured to execute the instructions to perform operations comprising: preventing the determined cause of the out of stock condition from affecting ordering the one or more items of the out of stock item (Menard: pg. 8, line 29- pg. 9, line 6).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
28 and 37, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein the information associated with an out of stock item includes at least one cause for the out of stock condition on a day (Castellanos: ¶¶ 0089-0092 and Fig. 6).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
As per claims 29 and 38, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein monitoring the status of the order comprises contacting a supplier to check on status of purchase orders associated with the out of stock item (Menard: pg. 17, lines 3-14).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.
As per claim 39, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
A system, comprising (Chen: Abstract): 
one or more memory devices storing instructions (Chen: ¶ 0090); 
one or more processors configured to execute the instructions to perform operations comprising (Chen: ¶ 0090): 
receiving information associated with an out of stock item from a system storing information associated with items in a fulfillment center, the information collected over an extended period (Chen: ¶ 0039); 

measuring a purity for each condition, the purity providing a certainty about whether an item is out of stock or not after a condition splits a decision tree (Castellanos: ¶¶ 0070-0073, 0088 and Figs. 4 and 5); and 
choosing a condition with the highest purity that splits a decision tree into branches (Castellanos: ¶¶ 0070-0073, 0084, 0088 and Figs. 4 and 5); 
predicting an out of stock condition of the item based on the determined cause (Chen: ¶ 0061-0069); 
ordering, based on the prediction, one or more of the out of stock item from a supplier (Menard: pg. 7, lines 1-5 and 11-16 and pg. 8, lines 29-34 and Figs. 7 and 8); 
monitoring the status of the order (Menard: pg. 7, lines 1-5 and 11-16 and pg. 8, lines 29-34 and Figs. 7 and 8); and 
preventing the determined cause of the out of stock condition from affecting ordering the one or more items of the out of stock item (Menard: pg. 8, line 29- pg. 9, line 6).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.

As per claim 40, the claimed subject matter that is met by Chen, Castellanos and Menard includes:
wherein determining a cause of the out of stock condition by running a decision tree further comprises: repeating measuring a purity for each of remaining condition and choosing a condition with the highest purity to form a sub-divided branch based on the chosen condition until all conditions split the decision tree into branches; and determining a cause of out of stock condition by finding a condition forming the longest path from a root of the decision tree (Castellanos: ¶¶ 0070-0073, 0084, 0088 and Figs. 4 and 5).
The motivation for combining the teachings of Chen, Castellanos and Menard are discussed in the rejection of claims 21 and 30, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627